Title: To George Washington from Major General Nathanael Greene, 19 September 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Boston Sept. 19th 1778
          
          Your Excellency’s Letter of the 15th came to hand last Night. I have waited upon General Heath and have got the state of the cloathing department. Mr Fletcher has forwarded for Springfield from this place between 10 & 12000 Blankets 7669 pair of Shoes, 8000 Suits of Uniforms & 2000 Shirts. He is forwarding from Portsmouth about 15,000 Pair of Hose & 11,000 Suits of Uniforms. Messrs Otis & Andrews have 5000 Suits of Uniforms in the Hands of the Taylors. they think they will be compleated in a month at the farthest. General Heath has order’d all the cloths out of Town except about 10 or 12 Days work for the Taylors which may delay the business some. 
          
          
          
          
          I shall send a man from hence to Springfield to see whether the cloathing forwarded from this place has arrivd all safe there and if not to take the necessary steps to get it forward.
          All the cloathing that has been sent on for some Months past has gone under the care of proper conductors. But I have now desir’d General Heath to add a small guard to each brigade of Teams. The cloathing shall be forwarded as fast as it is possible to get Teams: but there being no powers given the quarter Master to impress and the demand for private commerce renders it difficult to procure a full supply. Merchants are giving 12/ a mile ⅌ Ton for transportation.
          It is reported here that General Gates has advanced as far as Danbury on his way for this place. General Heath is greatly alarmd at it. He thinks it will be a most degrading circumstance to him as he has had the command here to be supperceded at the approach of the Enemy. Your Excellencys coming would give him pl[e]asure, but any body else will hurt him exceedingly. I hear General Sullivan declares by all that is sacred that he never will submit to an order of General Gateses. I think General Sullivan is wrong, but I wish he may not be sent if there is any possibillity of avoiding it without involving your Excellency in any new difficulties with General Gates. It is my opinion that none of the Major Generals that took commissions after General Gateses appointment can with any propriety dispute his rank unless they made that reserve condition at the Time of accepting their commisions.
          Was not General Gates by resolve of Congress stationed at the Post of the North River for the security of the high Lands and will not there be a propriety in his remaining there provided the grand Army comes to the Eastward.
          I thought it my duty to mention these matters with regard to Generals Heath & Sullivan that your Excellency might be seasonably advertisd.
          In my last I wrote your Excellency that the Affray that had happend in this Town between the French & the Inhabitants, had not made any bad impressions upon the minds of the former; but I am afraid from several little incidents the French Officers are not altogether satisfied. However they mix with the Inhabitants very freely all except the Count who remains on board the Fleet the much greater part of the Time.
          The great & General Court of this State are now siting here. they have orderd in 3000 Militia to guard the Town of Boston until the Continental Army can come to it’s releif. Should the Enemy think proper to make a dessent here. However I cannot perswade my self they are coming this way. I think their destination must be to the West Indies. There is a report in Town by some of the late arrivals 
            
            
            
            that a Spannish fleet with a considerable land force has arrivd in the West Indies. If that should prove true it may serve as a clue to explain the Enemies movements by. I am with the greatest regard your Excellencys most Obedient humble Servant
          
            Nath. Greene
          
        